DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the encapsulation layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 14 – 16 have same issue because of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (U.S. Patent Publication US 2016/0154499 A1) in view of Park et al. (U.S. Patent Publication US 20160103537 A1, Filed: 10/10/2014).

    PNG
    media_image1.png
    698
    769
    media_image1.png
    Greyscale

Regarding claim 1, Bae discloses “A display device comprising: 
2a base layer (Fig. 4, [0109] “flexible substrate includes a first film 112 and a second film 113“ [0056] “a substrate”) comprising a display area (Fig. 2, DA) and a peripheral area (Fig. 2, PA) adjacent to the display area; 
3a device layer disposed on the peripheral area of ([0079] “Some of the peripheral area PA may be used as the touch active area TA) the base layer and comprising light emitting elements; (Fig. 4, light-emitting member 370)
4an encapsulation layer ([0131] “encapsulation layer” [0068] – [0072]) disposed on the device layer; 
5a touch sensing layer (Fig. 4, [0070] “a touch electrode layer including first and second touch electrodes 410 and 420 is formed on the thin film encapsulation layer of the display area (S70).“) disposed on the encapsulation layer, the touch sensing layer 6comprising electrodes ([0070] “a touch electrode layer including first and second touch electrodes 410 and 420 is formed on the thin film encapsulation layer of the display area (S70)”) and signal lines ([0093] “first and second contact wires 411 and 421 may be disposed in the peripheral area PA of the display panel 300, as shown in FIG. 3, but alternatively, may be disposed in the touch active area TA. The second contact wires 421 are connected to second touch wires 423 through a second contact electrode 191_3 (shown in FIG. 5), and end portions of second touch wires 423 form a pad portion 450 in the peripheral area PA of the display panel 300.”) electrically connected to the electrodes, respectively; 
Bae does not disclose “7a bank layer disposed on the peripheral area of the base layer, spaced apart from the device layer, and 8comprising a first portion having a first thickness, a second portion having a second thickness 9less than the first thickness, and a third portion disposed between the first portion and the second 10portion; and 
iia capping pattern disposed on the third portion of the bank layer disposed on the peripheral area of the base layer”.  
Park discloses “7a bank layer (Figs 3, 4, IL layer, [0070] – [0073]. Claim does not define what is “bank layer”. Examiner interprets IL layer is “bank layer” under BRI.) disposed on the peripheral area (Figs 2, 3, 4, NDA, Fig 2 shows NDA on peripheral area) the base layer ([0051] “The substrate SUB includes a display area DA in which the display member DM that can an image is positioned and a non-display area NDA adjacent to the display area DA”) of the base layer, spaced apart from the device layer, (Fig. 4, IL layer spaced apart from OLED) and 8comprising a first portion having a first thickness, (Fig. 4, first portion from BC1 to CL of IL, first thickness on IL layer under TL2 ) a second portion (Fig. 4, second portion from TL1 to edge of NDA of IL, second thickness located on IL layer under TL1 ) having a second thickness 9less than the first thickness, (Fig. 4, second thickness on IL layer under TL1 less than first thickness on IL layer under TL2. Please refer to above diagram for evidentiary support) and a third portion (Fig. 4, third portion from TL1 to BC1 of IL layer) disposed between the first portion and the second 10portion; and 
iia capping pattern (Figs 3, 4, capping pattern from TL1 to BC1, [0066] – [0069]) disposed on the third portion (Fig. 4, third portion from TL1 to BC1 of IL layer) of the bank layer disposed on the peripheral area (Figs 3, 4, NDA, Fig 2 shows NDA on peripheral area) of the base layer”.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capping layer by Park into device of Bae.  The suggestion/motivation would have been to provide design choice. (Park: [0066])
Regarding claim 12, Bae and Park disclose “wherein: 2the input sensing layer further comprises a first insulating layer disposed directly on the 3encapsulation layer; (Bae [0059] – [0063]) and 4the first insulating layer extends toward the sub layer to cover the sub layer, and the scapping pattern is disposed on the first insulating layer”.  (Bae [0061] – [0064])
Regarding claim 13, Bae and Park disclose “wherein the input sensing layer further comprises a second insulating layer disposed on the first insulating layer and covering the capping pattern”.  (Bae [0061] – [0064])
Regarding claim 4, Bae and Park disclose wherein the encapsulation layer (Bae Fig. 4, [0131] “encapsulation layer” [0068] – [0072]) includes a first inorganic thin layer,  (Park Figs 3, 4, IL1) an organic thin layer, (Park Figs 3, 4, OLED) and a second inorganic thin layer sequentially stacked, and the organic thin layer (Park Figs 3, 4, OLED) is spaced apart from the bank layer, when viewed in a plan view.  
Regarding claim 15, Bae and Park disclose wherein the bank layer (Park Figs 3, 4, IL1) further comprises a first layer in the first, second, and third portions, and a second layer in the first and third portions and not in the second portion. (Bae Fig. 4, 270 [0128] [0129])
Regarding claim 16, Bae and Park disclose wherein the capping pattern overlaps the third 2portion, when viewed in a plan view.  (Park Figs 3, 4, capping pattern from TL1 to BC1, [0066] – [0069]) 
Regarding claim 17, Bae and Park disclose wherein the capping pattern overlaps the first 2portion and the third portion, when viewed in a plan view.  (Park Figs 3, 4, capping pattern from TL1 to BC1, [0066] – [0069]) 
Regarding claim 18, Bae and Park disclose wherein the capping pattern includes a conductive 2material.  (Park Figs 3, 4, capping pattern from TL1 to BC1, [0066] – [0069]) 
Regarding claim 19, Bae and Park disclose wherein the capping pattern includes a same 2material as the signal lines.  (Park Figs 3, 4, capping pattern from TL1 to BC1, [0066] – [0069]) 
Regarding claim 110, Bae and Park disclose wherein the signal lines are spaced apart from the capping pattern, and the signal lines overlap the second portion.  (Bae [0093] “first and second contact wires 411 and 421 may be disposed in the peripheral area PA of the display panel 300, as shown in FIG. 3, but alternatively, may be disposed in the touch active area TA. The second contact wires 421 are connected to second touch wires 423 through a second contact electrode 191_3 (shown in FIG. 5), and end portions of second touch wires 423 form a pad portion 450 in the peripheral area PA of the display panel 300.”)
Regarding claim 4011, Bae and Park disclose wherein the sub layer extends in a first direction, and a portion of the signal lines overlapping the sub layer extends in a second direction crossing 3the first direction.  (Bae Fig. 4, 270 [0128] [0129])
Regarding claim 112, Bae and Park disclose wherein the sub layer is spaced apart from the 2electrodes.  (Bae Fig. 4, 270 [0128] [0129])

    PNG
    media_image2.png
    556
    683
    media_image2.png
    Greyscale

Regarding claim 113, Bae discloses “A display device comprising: 
2a base layer (Fig. 4, [0109] “flexible substrate includes a first film 112 and a second film 113 “ [0056] “a substrate”) comprising a display area and a peripheral area adjacent to the display area; 
3a device layer disposed on the display area of the base layer and comprising light emitting elements; (Fig. 4, light-emitting member 370)
5a touch sensing layer (Fig. 4, [0070] “a touch electrode layer including first and second touch electrodes 410 and 420 is formed on the thin film encapsulation layer of the display area (S70).“) disposed on the encapsulation layer; ([0131] “encapsulation layer” [0068] – [0072])
Bae does not disclose “6a bank layer disposed on the peripheral area the base layer and comprising stepped portion; and 
7a capping pattern disposed on the stepped portion of the bank layer and disposed on the peripheral area of the base layer.”  
Park discloses “6a bank layer (Figs 3, 4, IL layer, [0070 – [0073]) disposed on the peripheral area (Figs 3, 4, NDA, Fig 2 shows NDA on peripheral area) the base layer ([0051] “The substrate SUB includes a display area DA in which the display member DM that can an image is positioned and a non-display area NDA adjacent to the display area DA”) and comprising stepped portion; (Figs 3, 4, step from TL1 to BC1) and 
7a capping pattern (Figs 3, 4, capping pattern from TL1 to BC1, [0066] – [0069]) disposed on the stepped portion of the bank layer (Figs 3, 4, IL layer, [0070 – [0073]) and disposed on the peripheral area (Figs 3, 4, NDA, Fig 2 shows NDA on peripheral area) of the base layer.”  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate capping layer by Park into device of Bae.  The suggestion/motivation would have been to improve efficiency. (Park: [0066])
Regarding claim1 14, Bae and Park disclose “wherein: 2the input sensing layer further comprises a first insulating layer disposed directly on the 3encapsulation layer; (Bae [0059] – [0063]) and 4the first insulating layer extends toward the sub layer to cover the sub layer, and the scapping pattern is disposed on the first insulating layer”.  (Bae [0061] – [0064])
Regarding claim 1 15, Bae and Park disclose “wherein the input sensing layer further comprises a second insulating layer disposed on the first insulating layer and covering the capping pattern”.  (Bae [0061] – [0064])
Regarding claim 16, Bae and Park disclose “wherein the encapsulation layer is spaced apart from the sub layer, when viewed in a plan view”.  (Bae Fig. 4, [0131] “encapsulation layer” [0068] – [0072])

Response to Arguments
Claim 13 filed on 9/30/2021 line 5 included a limitation “4an encapsulation layer disposed on the device layer;”.

    PNG
    media_image3.png
    446
    938
    media_image3.png
    Greyscale

The same claim limitation of Claim 13 filed on 1/13/2022 is disappear.

    PNG
    media_image4.png
    496
    990
    media_image4.png
    Greyscale

Claim language does not have underline or strikethrough of this limitation. 

Applicant’s arguments with respect to claim(s) 1 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693